Case 2:20-cv-00369-JPH-DLP Document 11 Filed 01/12/21 Page 1 of 4 PageID #: 110




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 KOFI AJABU,                                             )
                                                         )
                                Petitioner,              )
                                                         )
                           v.                            )        No. 2:20-cv-00369-JPH-DLP
                                                         )
 WARDEN, Wabash Valley Correctional                      )
 Facility,                                               )
                                                         )
                                Respondent.              )

  ORDER GRANTING MOTIONS FOR RULING, DENYING MOTION FOR COUNSEL,
     DISMISSING PETITION, & DENYING CERTIFICATE OF APPEALBILITY

                                              I. Background

         Petitioner Kofi Ajabu filed the instant habeas petition pursuant to 28 U.S.C. § 2254

 challenging his state-court conviction. Dkt. 1. Rule 4 of the Rules Governing Section 2254 Cases

 in the United States District Courts provides that upon preliminary consideration by the district

 court judge, "[i]f it plainly appears from the petition and any attached exhibits that the petitioner

 is not entitled to relief in the district court, the judge must dismiss the petition and direct the clerk

 to notify the petitioner." After a review of the petition in this case, the Court ordered Mr. Ajabu to

 amend his petition because it appeared that the challenge to his underlying conviction was time-

 barred and because it appeared that he had not exhausted state court remedies before bringing his

 claim for release based on the COVID-19 pandemic. Dkt. 5.

         On August 26, 2020, Mr. Ajabu submitted an amended petition. Dkt. 6. He argues that he

 is innocent of the crimes for which he was convicted because he was convicted as an accomplice

 but was not charged as an accomplice. He also argues the he has exhausted his state court remedies
Case 2:20-cv-00369-JPH-DLP Document 11 Filed 01/12/21 Page 2 of 4 PageID #: 111




 as to his COVID-19 claim, but he provides no factual support or evidence of any efforts to exhaust

 this claim in state court.

         Mr. Ajabu's motions for ruling, dkt. [7]; dkt. [8], are granted to the extent this Order rules

 on his petition.

                                            II. Discussion

         Mr. Ajabu is correct that "actual innocence, if proved, serves as a gateway through . . .

 expiration of the statute of limitations." McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

 However, "tenable actual-innocence gateway pleas are rare." Id. To demonstrate actual innocence,

 a petitioner must show "'that, in light of the new evidence, no juror, acting reasonably, would have

 voted to find him guilty beyond a reasonable doubt.'" Id. (quoting Schlup v. Delo, 513 U.S. 298

 (1995)).

            "'New evidence' in this context does not mean 'newly discovered evidence'; it just means

 evidence that was not presented at trial. And because an actual-innocence claim 'involves evidence

 the trial jury did not have before it, the inquiry requires the federal court to assess how reasonable

 jurors would react to the overall, newly supplemented record.'" Jones v. Calloway, 842 F.3d 454,

 461 (7th Cir. 2016) (quoting House v. Bell, 547 U.S. 518, 538 (2006). Mr. Ajabu has presented no

 new evidence. He could have raised his claim that he was convicted as an accomplice, but not

 charged as an accomplice, before his statute of limitations expired.

         Although he does not identify the case number for the conviction he challenges, Mr. Ajabu

 was convicted of three counts each of murder, criminal confinement, and robbery, and one count

 of burglary in St. Joseph County case number 71D02–9409–CF–963 in August 1995. Ajabu v.

 State, 873 N.E.2d 207 (Ind. Ct. App. 2007). A review of the online docket of his state post-

 conviction relief appeal, case number 71A05-0610-PC-00588, reveals that his petition to transfer



                                                   2
Case 2:20-cv-00369-JPH-DLP Document 11 Filed 01/12/21 Page 3 of 4 PageID #: 112




 to the Indiana Supreme Court was denied on November 1, 2007, more than a decade before he

 brought the instant petition. It is clear that Mr. Ajabu's petition is time-barred and he has not shown

 that he is entitled to equitable tolling. Gladney v. Pollard, 799 F.3d 889, 894 (7th Cir. 2015)

 ("Under 28 U.S.C. § 2244(d)(1)(A), a state prisoner seeking federal habeas relief has just one year

 after his conviction becomes final in state court to file his federal petition.").

         As for his claim for release due to the COVID-19 pandemic, he has failed to show that he

 exhausted state court remedies before bringing his petition. Therefore, this claim is also barred.

 See 28 U.S.C. § 2254(d)(2); Money v. Pritzker, 453 F.Supp.3d at 1103, 1316 (N.D. Ill. Apr. 10,

 2020) (denying habeas relief based on COVID-19 conditions and finding that "Plaintiffs have not

 made a satisfactory showing that the state court system was not every bit as available as the federal

 courts, if not more so.").

                                            III. Conclusion

         For these reasons, Mr. Ajabu's challenge to his conviction is dismissed with prejudice as

 untimely. His COVID-19 claim is dismissed without prejudice because it is unexhausted.

 Judgement consistent with this Order shall now issue.

         Because the Court cannot reach the merits of either of Mr. Ajabu's claims, it would not be

 in the interests of justice to appoint counsel. See 18 U.S.C. § 3006A(a)(2)(B) ("Whenever . . . the

 court determines that the interests of justice so require, representation may be provided for any

 financially eligible person who . . . is seeking relief under section 2241, 2254, or 2255 of title 28.").

 Therefore, Mr. Ajabu's motion for the appointment of counsel, dkt. [3], is denied.

                                   IV. Certificate of Appealability

         "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).



                                                    3
Case 2:20-cv-00369-JPH-DLP Document 11 Filed 01/12/21 Page 4 of 4 PageID #: 113




 Instead, the petitioner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

 of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

        When a claim is resolved on procedural grounds (such as default), a certificate of

 appealability should issue only if reasonable jurists could disagree about the merits of the

 underlying constitutional claim and about whether the procedural ruling was correct. Flores-

 Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484

 (2000)).

        Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to "issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant." No reasonable jurist could dispute that Mr. Ajabu's claim as

 to his conviction is time-barred or that his COVID-19 claim is unexhausted. Therefore, a certificate

 of appealability is denied.

 SO ORDERED.

 Date: 1/12/2021




 Distribution:

 KOFI AJABU
 955750
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838




                                                  4
